
	
		I
		111th CONGRESS
		2d Session
		H. R. 5197
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2010
			Ms. Tsongas (for
			 herself, Mr. Turner,
			 Ms. Shea-Porter,
			 Mrs. McMorris Rodgers,
			 Ms. Giffords,
			 Ms. DeLauro,
			 Ms. Harman,
			 Mr. Walz, Mr. McGovern, Mrs.
			 Capps, and Mr. Cleaver)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To implement recommendations of the Defense Task Force on
		  Sexual Assault in the Military Services.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Sexual Trauma Response
			 Oversight and Good Governance Act (the
			 Defense STRONG
			 Act).
		2.Sexual Assault
			 Prevention and Response Office
			(a)Appointment of
			 director; dutiesChapter 3 of
			 title 10, United States Code, is amended by inserting after section 136a the
			 following new section:
				
					136b.Director of
				Sexual Assault Prevention and Response Office
						(a)AppointmentThere is a Director of the Sexual Assault
				Prevention and Response Office who shall be a general or flag officer or an
				employee of the Department of Defense in a comparable Senior Executive Service
				position.
						(b)DutiesThe Director of the Sexual Assault
				Prevention and Response Office serves as the Department’s single point of
				authority, accountability, and oversight for Department policy regarding
				prevention and response to sexual assault and provides oversight to ensure that
				the sexual assault programs of the military departments comply with Department
				policy.
						(c)StandardizationThe Secretary of Defense shall require the
				use of consistent sexual assault prevention and response terminology, position
				descriptions, minimum program standards, and organizational structures
				throughout the armed
				forces.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 136a the following
			 new item:
				
					
						136b. Director of Sexual Assault
				Prevention and Response
				Office.
					
					.
			3.Sexual Assault
			 Response Coordinators and Sexual Assault Victim Advocates
			(a)Assignment and
			 trainingChapter 80 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					1568.Sexual assault
				prevention and response: Sexual Assault Response Coordinators and Victim
				Advocates
						(a)Assignment of
				coordinators(1)At least one full-time Sexual Assault
				Response Coordinator shall be assigned at the brigade or equivalent or higher
				unit level. The Secretary concerned may assign additional Sexual Assault
				Response Coordinators as necessary based on the demographics or needs of the
				unit. Any additional Sexual Assault Response Coordinator for a unit shall also
				serve on a full-time basis.
							(2)To ensure access to members of the Armed
				Forces in response to a report of a sexual assault involving a member, only
				members of the Armed Forces and civilian employees of the Department of Defense
				may be assigned to duty as a Sexual Assault Response Coordinator. Contractor
				employees may not serve as a Sexual Assault Response Coordinator, except on a
				temporary, emergency basis.
							(b)Assignment of
				victim advocates(1)At least one full-time Sexual Assault
				Victim Advocate shall be assigned to each battalion or equivalent unit. The
				Secretary concerned may assign additional Victim Advocates as necessary based
				on the demographics or needs of the unit. The additional Victim Advocates may
				serve on a full-time or part-time basis at the discretion of the
				Secretary.
							(2)Only members of the armed forces and
				civilian employees of the Department of Defense may be assigned to duty as a
				Victim Advocate. Contractor employees may not serve as a Victim Advocate,
				except on a temporary, emergency basis.
							(c)Training and
				certification(1)The Secretary of Defense shall establish a
				professional and uniform training and certification program for Sexual Assault
				Response Coordinators and Victim Advocates. In developing the program, the
				Secretary of Defense shall work with the National Organization for Victim
				Advocates. The program shall be structured and administered in a manner similar
				to the professional training available for Equal Opportunity Advisors through
				the Defense Equal Opportunity Management Institute.
							(2)Effective beginning one year after
				the date of the enactment of this section, before a member or civilian employee
				may be assigned to duty as a Sexual Assault Response Coordinator, the member or
				employee must have completed the training program required by paragraph (1) and
				obtained the certification.
							(3)A
				member or civilian employee assigned to duty as a Victim Advocate may obtain
				certification under the training program required by paragraph (1). At a
				minimum, the Sexual Assault Response Coordinator to whom a Victim Advocate
				reports shall train the Victim Advocate using the same training materials used
				to train the Sexual Assault Response Coordinator under the program.
							(d)Performance
				evaluationsPerformance evaluation reports pertaining to a member
				of the Armed Forces assigned to serve as a Sexual Assault Response Coordinator
				or Victim Advocate shall comment on the performance of the member in the
				position.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1568. Sexual assault prevention and
				response: Sexual Assault Response Coordinators and Victim
				Advocates.
					
					.
			4.Sexual assault victims
			 access to legal counsel and Victim Advocate services
			(a)AccessChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1044d the following new section:
				
					1044e.Access to
				legal assistance and Victim Advocate services for victims of sexual
				assault
						(a)AccessA member of the Armed Forces or a dependent
				of a member of the Armed Forces who is the victim of a sexual assault is
				entitled to legal assistance provided by a military legal assistance counsel
				and Victim Advocate services, regardless of whether the member or dependent
				elects unrestricted or restricted (confidential) reporting of the sexual
				assault.
						(b)Restricted
				reporting option(1)A member or dependent referred to in
				subsection (a) may confidentially disclose the details of the assault to an
				individual specified in paragraph (2) and receive medical treatment, legal
				assistance, or counseling, without triggering an official investigation of the
				allegations.
							(2)Individuals covered by paragraph (1)
				are the following:
								(A)Military legal assistance counsel.
								(B)Sexual Assault Response Coordinator.
								(C)Victim Advocate.
								(D)Healthcare personnel.
								(E)Chaplain.
								(c)Privileged
				communications(1)Communications between a member or
				dependent referred to in subsection (a) and a Victim Advocate, and records of
				such communications created by or for the Department of Defense, are
				confidential and privileged. Such communications and records may not be
				disclosed to any person or entity without the consent of the member or
				dependent involved.
							(2)No part of any communication or record
				referred to in paragraph (1) may be subject to discovery or admitted into
				evidence in any judicial or administrative proceeding without the consent of
				the member or dependent involved.
							(d)DefinitionsIn
				this section:
							(1)The term
				sexual assault means any of the offenses covered by section 920
				of this title (article 120).
							(2)The term
				military legal assistance counsel means—
								(A)a judge advocate
				(as defined in section 801(13) of this title); or
								(B)a civilian
				attorney serving as a legal assistance officer under the provisions of section
				1044 of this
				title.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1044d the following
			 new item:
				
					
						1044e. Access to legal assistance and
				Victim Advocate services for victims of sexual
				assault.
					
					.
			(c)Conforming
			 amendment regarding provision of legal counselSection
			 1044(d)(3)(B) of such title is amended by striking sections 1044a,
			 1044b, 1044c, and 1044d and inserting sections 1044a through
			 1044e.
			5.Inclusion of sexual
			 assault prevention and response training module at each level of professional
			 military educationThe
			 Secretary of Defense shall provide for the inclusion of a sexual assault
			 prevention and response training module at each level of professional military
			 education. The training shall be tailored to the new responsibilities and
			 leadership requirements of members of the Armed Forces as they are
			 promoted.
		
